PER CURIAM.
We initially accepted review of the decision of the district court of appeal in City of Miami Beach v. Guerra, 746 So.2d 1159 (Fla. 3d DCA 1999), based on express and direct conflict with the decision in Byrd v. Richardson-Greenshields Securities, Inc., 552 So.2d 1099 (Fla. 1989). Upon further consideration, we find that review was improvidently granted. Accordingly, this review proceeding is dismissed.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, LEWIS and QUINCE, JJ., concur.
ANSTEAD and PARIENTE, JJ., dissent.